PER CURIAM.
Maddox v. State, 760 So.2d 89 (Fla.2000) classifies the failure to award jail credit for time previously served when sentencing a defendant as fundamental error even when the failure is unpreserved by an objection at the sentencing hearing. In the instant ease, the State concedes the applicability of Maddox. Accordingly, we vacate the sentence and remand to the trial court so that it may consider an award of credit for time served when resentencing.
SENTENCE VACATED; REMANDED.
COBB, PETERSON and GRIFFIN, JJ., concur.